Citation Nr: 1760720	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for numbness in the left leg.

3.  Entitlement to service connection for numbness in the right leg.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied the benefits sought on appeal.  

The Board notes that the Veteran did not request a hearing.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the psychiatric issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for migraine headaches and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, are attributable to service.  

2.  Numbness in the left leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is attributable to a service related disability.  

3.  Numbness in the right leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is attributable to a service related disability.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, were incurred in active service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Numbness in the left leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

3.  Numbness in the right leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310. VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310 (b).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contended in his June 2016 appellate brief that his back condition began in-service and that numbness to his left and right legs are secondary to his back condition.

In May 1991, the Veteran went to a private physician and complained of back pain and left leg pain.  He complained of intermittent back pain that began two months prior and severe left leg pain that began a week earlier.  He reported that the pain radiated into his buttock and gluteal area.  A different physician gave the Veteran injections to relieve his gluteal pain.  The physician suspected that the Veteran had acute lumbar disk syndrome and scheduled a magnetic resonance imaging (MRI), which showed a disk protrusion.  

A June 1999 CT myelogram revealed a severe collapse and protrusion at the L4-5 disk space.  The physician stated that the collapse was the source of the pain and that surgery was recommended.  

In August 1999, the Veteran reported that he had multiple lumbosacral surgeries due to several injuries.  He had a right lumbar laminectomy in 1997, a left lumbar laminectomy in 1998, and a laminectomy of the L4, L5, and S1 in August 1999.  

In December 1999, the Veteran reported that he had a pin and needle sensation in his lower back and groin region bilaterally.  

In July 2013, VA made a formal finding that the Veteran's service treatment records (STRs) were unavailable.  Later that month, three buddy statements detailed incidents of in-service occurrences in which the Veteran was involved in a fight, involved in a vehicle collision, and fell carrying equipment.  All three buddy statements indicated that the Veteran required medical attention for his back and legs.  In August 2013, the Veteran's wife submitted a statement and detailed that the Veteran complained of back pain while in-service and since that time.  

In an August 2013 statement, the Veteran indicated that he injured his back and legs in basic training and that he received treatment during service.  

In June 2014, the Veteran's treating physician in 1991 indicated that the Veteran stated his initial back injury occurred during his military service.  

In August 2014, one of the Veteran's treating physicians stated that the Veteran was being treated for chronic cervical, lumbar, and hip pain.  Also in August 2014, another treating physician opined that the Veteran's current condition was related to being injured in the military because the Veteran told the physician that he hurt his back in service.

Later in August 2014, a physician opined that the Veteran's heavy use of steroids to treat his back pain caused necrosis in both his right and left hips.  The physician began treating the Veteran and believed that the back pain treatment stemmed from an in-service injury.  

The Board notes that the Veteran's treating physicians provided positive etiology opinions based on the Veteran's history.  Therefore, the crux of the matter is whether the Veteran's statements and other lay statements are credible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report a back injury as well as bilateral leg numbness. He is also competent to report that he reported to sick call for back injuries during service.  The Board also finds that the Veteran reported credible testimony regarding his in-service injury.  During service, the Veteran reported that he injured his back and legs when he was involved in a fight and fell carrying equipment.  Three fellow soldiers and his wife indicated that he sustained back and leg injuries in-service.  They are competent to state what they observed.  In post-service treatment records it was noted that the Veteran had a history of back pain and bilateral leg numbness, consistent with the Veteran's report of in-service injuries.  The Veteran's testimony has been consistent and the Board finds that it is credible.  The Board also finds that the other lay statements are credible.  As such, and in affording the Veteran all reasonable doubt, the Board affords probative weight to the Veteran's statements as supported by the other lay evidence.  As such, in affording the Veteran all reasonable doubt, service connection for a residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, and numbness in the left and right legs associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Service connection for residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is granted.

Numbness in the left leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is granted.

Numbness in the right leg associated residuals of a back injury, status post anterior and posterior lower lumbar spinal fusion, L4 to S1, is granted.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The Veteran contended in his June 2016 appellate brief that his migraine headaches and depression are secondary to his back condition.

In May 1999, the Veteran complained of headaches and depression secondary to his back and leg pain.  He was prescribed medication to help him sleep and treat his headaches as they occurred.  

In September 2014, the Veteran reported that he suffered from headaches every day since the fight in basic training, for 2 to 3 hours at a time.

During an October 2014 VA mental health appointment, the Veteran indicated that he was suicidal.  His wife was instructed to remove all firearms from the home.  He was diagnosed with unspecified depression.  

The Board notes that the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran's current migraine headaches or psychiatric disorder is etiologically related to service-connected back condition with associated numbness in his bilateral legs.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C. § 5103A(d).  In this case, a VA medical opinion that addresses the question of secondary service connection is necessary.

The Veteran has been found to be disabled by the Social Security Administration (SSA).  The SSA records are not in the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain any outstanding VA treatment records regarding the Veteran's migraine headaches and psychiatric condition.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to this appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

4.  Schedule the Veteran for a VA examination to determine the etiology of migraine headaches.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that migraine headaches are proximately due to, or the result of, the Veteran's back condition with associated bilateral leg numbness.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current migraine headaches are permanently aggravated by the Veteran's back condition with associated bilateral leg numbness.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including depression, is proximately due to, or the result of, the Veteran's back condition with associated bilateral leg numbness.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric condition, including depression, is permanently aggravated by the Veteran's back condition with associated bilateral leg numbness.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Review the development actions and medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

7.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


